OPINION OF THE COURT
Per Curiam.
Respondent, Mark H. Fogel, was admitted to the practice of *167law in the State of New York by the Second Judicial Department on May 6, 1981, as Mark Howard Fogel. At all times pertinent to this proceeding respondent has maintained an office for the practice of law within the First Judicial Department.
Judiciary Law § 90 (4) (a) provides: "Any person being an attorney and counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision, shall upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” Paragraph (e), to the extent relevant here, defines as a felony, "any criminal offense classified as a felony under the laws of this state.” The Judiciary Law further provides that an attorney ceases to be an attorney or competent to practice law, by operation of law, upon conviction of a felony as defined in paragraph (e) (Judiciary Law § 90 [4] [a]).
Petitioner, the Departmental Disciplinary Committee for the First Judicial Department, moves to have respondent’s name stricken from the roll of attorneys based on respondent’s plea of guilty in Supreme Court, New York County, to 30 crimes, including scheme to defraud in the first degree, grand larceny in the first, second and third degrees, criminal possession of stolen property in the first degree and perjury in the third degree. On April 11, 1996, respondent was sentenced to an aggregate term of 4 to 15 years in prison. As numerous of these criminal offenses are classified as felonies under the Penal Law of this State, respondent ceased to be an attorney by operation of law upon his conviction (Judiciary Law § 90 [4] [a]).
Accordingly, the petition of the Departmental Disciplinary Committee for the First Judicial Department is granted, and respondent’s name stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Wallach, J. P., Rubin, Ross, Tom and Mazzarelli, JJ., concur.
Application granted, and respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.